Citation Nr: 1533563	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  06-03 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial disability rating for irritable bowel syndrome (IBS), in excess of 10 percent prior to April 26, 2010, and in excess of 30 percent thereafter.

2.  Entitlement to a higher initial disability rating for lumbar spine degenerative disc disease (previously rated as herniated disc L5-S1, lumbar myositis), in excess of 20 percent prior to January 18, 2010, and in excess of 40 percent thereafter.

3.  Entitlement to service connection for presbyopia, claimed as a right eye disorder.

4.  Entitlement to service connection for liver hemangioma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to April 1976, from February 1982 to February 1985, from January 2002 to October 2002, from February 2003 to June 2004, and he had additional service in the National Guard.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from May 2005, July 2005, and September 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).  

The Board remanded the issues on appeal in January 2013 and in January 2014 for additional development which included a request for outstanding VA treatment records and a remand for updated VA examinations.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board notes that in February 2012, the RO granted service connection for left lower extremity radiculopathy as secondary to lumbar spine degenerative disc disease and assigned a 20 percent rating from May 13, 2011.  The Veteran has not appealed the assigned initial rating or effective date for the grant of service connection; therefore, the issue of entitlement to a higher initial evaluation for left lower extremity radiculopathy is not before the Board.



FINDINGS OF FACT

1.  For the entire rating period, both prior to and from April 26, 2010, irritable bowel syndrome has been manifested by severe, alternating diarrhea and constipation with constant abdominal distress.    

2.  For the entire rating period prior to January 18, 2010, lumbar spine degenerative disc disease has been manifested by at least 40 degrees forward flexion in the thoracolumbar spine, limited by pain at 40 degrees. 

3.  For the entire rating period prior to January 18, 2010, the Veteran's lumbar spine disability has not resulted in incapacitating episodes, requiring bedrest prescribed by a physician, having a total duration of at least four weeks or more during any 12 month period.

4.  For the entire rating period from January 18, 2010, lumbar spine degenerative disc disease has been manifested by at least 20 degrees forward flexion in the thoracolumbar spine with pain beginning at 10 degrees flexion, and an inability to complete repeat range of motion testing due to pain. 

5.  For the entire rating period from to January 18, 2010, the Veteran's lumbar spine disability has not resulted in incapacitating episodes, requiring bedrest prescribed by a physician, having a total duration of at least six weeks or more during any 12 month period.

6.  The Veteran does not have a diagnosed right lower extremity neurological disorder secondary to a service-connected lumbar spine disability. 

7.  Service connection is not warranted for refractive errors of the eyes, to include presbyopia.

8.  No disease or injury of was superimposed over the Veteran's presbyopia during service.

9.  The Veteran's liver hemangioma is a congenital defect. 

10.  No disease or injury was superimposed over the congenital liver hemangioma during service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period prior to April 26, 2010, the criteria for a higher initial 30 percent rating for irritable bowel syndrome have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.3, 4.7, 4.113, 4.114, Diagnostic Code 7319 (2014). 

2.  For the entire rating period, prior to and from April 26, 2010, the criteria for a rating in excess of 30 percent for irritable bowel syndrome have not been met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.113, 4.114, Diagnostic Code 7319 (2014). 

3.  Prior to January 18, 2010, the criteria for a higher initial rating in excess of 20 percent rating for lumbar spine degenerative disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 20 14); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Plate V, 4.71, Diagnostic Code 5242 (2014). 

4.  From January 18, 2010, the criteria for a higher initial rating in excess of 40 percent for lumbar degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Plate V, 4.71, Diagnostic Code 5242 (2014). 

5.  The criteria for service connection for presbyopia have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.9 (2014).

6.  The criteria for service connection for liver hemangioma have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (20174); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.9 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  March 2012 and May 2012 VCAA notice letters provided adequate preadjudicatory notice to the Veteran addressing the claims for service connection.  The Veteran has appealed the initial assigned rating for IBS and a lumbar spine disability.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding these issues.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA treatment records, VA examinations, and the Veteran's statements.  Pursuant to January 2013 and in January 2014 Board remands, the AOJ obtained outstanding VA treatment records and updated VA examinations.    

The Veteran was afforded multiple VA examinations over the course of the appeal to evaluate his lumbar spine disability and IBS, and to address his service connection claims.  The Board finds that, cumulatively, the VA examinations and opinions obtained are adequate because they were performed by medical professionals, were based on a review of the record and history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Rating examinations adequately address the relevant rating criteria.  With respect to claimed presbyopia and hemangioma, the Board finds that February 2013 and February 2014 VA opinions are adequate to address whether the claimed conditions are congenital, and adequately address the question of whether there was any superimposed disability on the diagnosed congenital defects.  These opinions were predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disabilities at issue; and contain adequate medical opinion along with reasons and bases for the opinion rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability rating assigned for service-connected irritable bowel syndrome, and his lumbar spine disability by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  The RO granted higher ratings for irritable bowel syndrome and lumbar spine degenerative disc disease during the pendency of the appeal, creating a staged rating.  The Board finds that the assigned staged rating is appropriate for the evaluation of lumbar spine degenerative disc disease.  The Board finds, however, that the weight of the evidence does not establish that symptoms irritable bowel syndrome have changed in severity over the course the appeal to warrant a staged rating, and the Board finds that a higher 30 percent rating is warranted for the entire initial rating period on appeal.    

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Rating Analysis Irritable Bowel Syndrome

Irritable colon syndrome (spastic colitis, mucous colitis, etc.), is evaluated under 
38 C.F.R. § 4.114, Diagnostic Code 7319.  Under Diagnostic Code 7319, a noncompensable rating is assigned for mild symptoms manifested by disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent disability rating is assigned for moderate symptoms manifested by frequent episodes of bowel disturbance with abdominal distress.  A 30 percent disability rating is assigned for severe symptoms manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. The 30 percent disability rating is maximum schedular rating available for irritable bowel syndrome.  38 C.F.R. § 4.114, Diagnostic Code 7319. 

The words "mild," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2014).

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period, irritable bowel syndrome has been manifested by severe, alternating diarrhea and constipation with constant abdominal distress.    

A September 2004 VA examination shows that the Veteran reported having alternating constipation and diarrhea with abdominal pain.  A June 2005 VA treatment report shows that the Veteran had been assessed with a spastic colon, and that diarrhea and constipation were always present.  A July 2006 VA examination did not address the frequency of constipation and diarrhea, but shows that the Veteran reported constant abdominal pain.  

A January 2010 VA treatment report shows that the Veteran had a history of irritable bowel syndrome for five years with a continued pattern of constipation and diarrhea on a weekly basis.  He woke with diarrhea episodes at night.  The examiner stated that he had constipation three times a week, daily colic pain, and reports of alternating constipation and diarrhea.  The Veteran denied weight gain or loss, vomiting or nausea, and he did not have fistula, ulcerative colitis, or anemia.  

January 2012 and January 2014 VA examinations continue to show that the Veteran had irritable bowel syndrome with alternating diarrhea and constipation with frequent episodes of abdominal distress.  The examination reports show, additionally, that there was no weight loss, malnutrition or serious complications or other general health effects attributable to the intestinal condition.

Resolving reasonable doubt in the Veteran's favor, the Board finds that for the entire rating period, both prior to and from April 26, 2010, the criteria for an initial 30 percent rating for irritable bowel syndrome have been met where evidence of record reflects constant symptoms of alternating constipation and diarrhea with constant abdominal distress.  A 30 percent rating is the maximum schedular rating available under Diagnostic Code 7319.   Therefore, both prior to and from April 26, 2010, a rating in excess of 30 percent is not available under Diagnostic Code 7319.  38 C.F.R. § 4.114.  

The Board finds that for the entire rating period, the Veteran is not entitled to a higher evaluation, in excess of 30 percent, under other provisions of the code.  See Schafrath, 1 Vet App. at 595.  The Board finds irritable bowel syndrome is the Veteran's predominant disability under 38 C.F.R. § 4.114; therefore, consideration of additional diagnostic codes must be limited to separate and distinct abdominal conditions or diagnostic codes that provide for a disability rating in excess of 30 percent.  38 C.F.R. §§ 4.14, 4.113, 4.114. 

The evidence of record, as a whole, does not reflect complaints related to ulcerative colitis, malnutrition, weight loss, severe impairment of health, impairment of sphincter control, or stricture or prolapse of the rectum or anus to warrant a higher rating under other available diagnostic codes under the rating criteria for the digestive system.  See 38 C.F.R. § 4.114.  Moreover, July 2006, January 2010, January 2012, and January 2014 VA examinations show no problems with sphincter control, no evidence of fissures or fecal leakage, no evidence of weight loss, vomiting or nausea, ulcerative colitis, or anemia, and no malnutrition or serious complications or other general health effects related to irritable bowel syndrome.  Therefore, the Board finds that a separate or higher rating under other potentially applicable diagnostic codes is not warranted.  For the reasons discussed above, the Board finds, that prior to April 16, 2010, the weight of the evidence supports a disability rating of 30 percent, but no higher, for irritable bowel syndrome.  



Rating Analysis for a Lumbar Spine Disability

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.   

The Veteran is in receipt of a 20 percent rating for lumbar spine degenerative disc disease prior to January 18, 2010, and a 40 percent rating from January 18, 2010 under Diagnostic Code 5243.

In light of the presence of disc disease, the provisions of Diagnostic Code 5242 are applicable.  The schedular criteria for the rating of spine disabilities evaluates degenerative arthritis of the spine (Diagnostic Code 5242) based on limitation of motion under the General Rating Formula for Disease and Injuries of the Spine.  Under the General Formula, a 20 percent evaluation is warranted where disability results in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.   

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a.   

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Under the applicable criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a. 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period prior to January 18, 2010, the Veteran's lumbar spine disability has been manifested by at least 40 degrees forward flexion in the thoracolumbar spine limited by pain at 40 degrees.  The Board finds that for the entire rating period prior to January 18, 2010, an initial in excess of 20 percent rating is not warranted for lumbar spine degenerative disc disease under Diagnostic Code 5242.

A September 2004 VA examination of the spine shows that the Veteran had a normal lumbar spine, posture, and gait. On examination, the Veteran had 40 degrees forward flexion, 10 degrees extension, 20 degrees left lateral flexion, 20 degrees left lateral flexion, 30 degrees left lateral rotation, and 20 degrees right lateral rotation.  The Veteran was stated to have painful motion on the last degree of the ranges of motion measured that day.  The Veteran was additionally limited by lack of endurance following repetitive use.  The Veteran had palpable lumbar spasm and tenderness to palpation to the lumbar area.  The September 2004 VA examiner stated, however, that there were no postural abnormalities of the back or fixed deformities.  The VA examiner also stated that there were no medical certificates issued for strict bedrest prescribed by a physician during the last year.  

A June 2005 supplemental opinion provided by the September 2004 VA examiner, clarified, with respect to the Veteran's functional loss due to pain in accordance with DeLuca, that there was functional loss due to pain, fatigue, and weakness following repetitive use on forward flexion from 40 to 90 degrees, on extension from 10 to 30 degrees, on right and left lateral flexion from 20 to 30 degrees, on right lateral rotation from 20 to 24 degrees, and on left lateral rotation from 30 to 45 degrees.

In light of the findings from the September 2004 VA examination and June 2005 supplemental opinion, the Board finds that prior to January 18, 2010, the Veteran's lumbar spine been manifested by at least 40 degrees forward flexion in the thoracolumbar spine, limited by pain at 40 degrees, a combined range of motion of the thoracolumbar spine of at least 140 degrees, limited by pain, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The Board finds that prior to January 18, 2010, even with consideration of the Veteran's limitations due to pain, fatigue, and weakness, the evidence does not reflect forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, and more nearly approximates the criteria for a 20 percent rating under Diagnostic Code 5242.  During examination, the Veteran was shown to have at least 40 degrees forward flexion without pain, and he was able to complete additional forward flexion to 90 degrees with pain.  The Veteran did not have ankylosis of the thoracolumbar spine as the spine was not shown to be in fixation.  Accordingly, the Board finds that prior to January 18, 2010, an evaluation in excess of 20 percent is not warranted for the Veteran's lumbar spine disability.  

The Board has considered whether a higher evaluation is warranted under Diagnostic Code 5243, which contemplates ratings for intervertebral disc syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a.  For the entire rating period prior to January 18, 2010, the Veteran's lumbar spine disability has not resulted in incapacitating episodes, requiring bedrest prescribed by a physician, having a total duration of at least four weeks or more during any 12 month period to warrant a higher 40 percent rating under Diagnostic Code 5243.  38 C.F.R. § 4.71a.  The September 2004 VA examination did not identify any incapacitating episodes, requiring bedrest prescribed by a physician due to the Veteran's lumbar spine disability.  Accordingly, the Board finds that a higher rating is not warranted under Diagnostic Code 5243.

From January 18, 2010, the Veteran's lumbar spine disability has been manifested by at least 20 degrees forward flexion in the thoracolumbar spine with pain at 10 degrees, with an inability to complete repetitive range of motion due to pain during a June 2010 VA examination.  

For the entire rating period from January 18, 2010, the Board finds that the weight of the evidence is against an initial rating in excess of 40 percent.  A higher 50 percent evaluation is assigned under Diagnostic Code 5242 for unfavorable ankylosis of the entire thoracolumbar spine.  The Board finds, with consideration of the functional limitations due to pain, to include the inability to complete repetitive range of motion testing, the disability approximates favorable ankylosis of the thoracolumbar spine, but does not more nearly approximate unfavorable ankylosis of the entire thoracolumbar spine.  Note (5) to 38 C.F.R. § 4.71a defines unfavorable ankylosis as a condition in which the entire thoracolumbar spine is fixed in flexion or extension, where ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  

While range of motion in the spine is limited, the spine is not shown to be in fixation, and he is not shown to exhibit other factors associated with unfavorable ankylosis noted in Note (5) to 38 C.F.R. § 4.71a.  A June 2010 VA examination shows that there was no ankylosis of the spine.  The Veteran had 30 degrees forward flexion in the spine, but was unable to complete repeat range of motion after the first test.  The VA examiner stated that there was no ankylosis in the thoracolumbar spine.  A January 2012 VA examination shows that the Veteran had 20 degrees forward flexion with evidence of painful motion beginning at 20 degrees.  The Veteran was able to perform repetitive-use testing without additional loss of flexion.  During a February 2014 VA examination, the Veteran had 20 degrees flexion in the thoracolumbar spine with pain beginning at 10 degrees.  The Veteran was able to perform repetitive use testing without additional limitations to range of motion during the February 2014 exam.  The VA examiner stated that there was no ankylosis of the spine.  The Board finds, therefore, that even with consideration of functional loss due to pain, there was no fixation in the thoracolumbar spine and for the entire rating period from January 18, 2010, range of motion of the thoracolumbar spine does not approximate unfavorable ankylosis of the entire thoracolumbar spine and does not approximate a higher 50 percent rating under Diagnostic Code 5242.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  

For the entire rating period from to January 18, 2010, the Veteran's lumbar spine disability has not resulted in incapacitating episodes, requiring bedrest prescribed by a physician, having a total duration of at least six weeks or more during any 12 month period to warrant a higher 60 percent evaluation under Diagnostic Code 5243.  38 C.F.R. § 4.71a.  A July 2012 VA examination shows that the Veteran had intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks.  The VA examiner did not indicate whether the noted incapacitating episodes involved bed rest prescribed by a physician.  While a February 2014 VA examination indicated that the Veteran had incapacitating episodes having a total duration of at least six weeks in the past 12 months, this appears to be estimated based on the Veteran's self-reported history during examination, where the Veteran reported that at times, he must remain at home resting in bed for days at a time due to flare-ups of pain.  In this case, the record does not indicate that the periods of rest described by the Veteran were doctor prescribed, and VA treatment records do not identify any doctor prescribed bed rest due to the Veteran's lumbar spine disability during the relevant appeal period from January 18, 2010.  For these reasons, the Board finds that while the Veteran is credible in reporting that he spent days resting due to flare-ups of his lumbar spine disability, he did not have incapacitating episodes requiring bedrest prescribed by a physician, within the meaning of the regulation under Diagnostic Code 5243, having a total duration of at least six weeks during any 12-month period, due to the lumbar spine disability to warrant a higher rating evaluation.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a.  

The Board has also considered whether separate ratings are warranted based on neurologic manifestations the Veteran's lumbar spine disability.  The General Rating Formula of Diseases and Injuries of the Spine allows for separate evaluations for chronic orthopedic and neurologic manifestations.  38 C.F.R. 
§ 4.71a. 

As the Board has noted in the introduction above, the Veteran is separately service connected for left lower extremity radiculopathy associated with lumbar spine degenerative disc disease, and the Veteran has not appealed the assigned rating; therefore, left lower extremity radiculopathy is not a subject of the current rating decision.  Moreover, the Board finds that the weight of the evidence does not identify current neurological impairment in the right lower extremity secondary to the lumbar spine disability to warrant separate ratings based on neurological manifestations in the right lower extremity.  The record shows that the Veteran reported radiation of pain on the left side, but did not identify any right lower extremity symptoms during the course of the appeal  A February 2014 VA examination shows that the Veteran had a history of left radiculopathy shown clinically and by an EMG study, but no radiculopathy was shown on the right side.  June 2010, January 2012, and February 2014 VA examinations included neurological testing (muscle strength, reflex, and sensory examinations).  There was no radiculopathy shown in the right side, and no nerve root involvement shown on the right.  For these reasons, the Board finds that a separate rating is not warranted for neurological manifestations in the right lower extremity.

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that for the increased rating period, the symptomatology and impairment caused by irritable bowel syndrome and the Veteran's lumbar spine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings for irritable colon syndrome or irritable bowel syndrome, based on symptoms of abdominal distress, diarrhea, and constipation.  In this case, considering the lay and medical evidence, the Veteran's disability is manifested by symptoms of severe, alternating diarrhea and constipation with constant abdominal distress.  The schedular rating criteria specifically provide for disability ratings for lumbar spine degenerative disc disease by based on limitation of motion and function, to include as due to flare-ups of pain, weakness, fatigability, and based on incapacitating episodes due to intervertebral disc syndrome.  The rating criteria also allows for separate ratings for neurological manifestations, such as radiculopathy.  The Veteran's lumbar spine disability is characterized by limitation of motion in the lumbar spine, limited due to pain, with radiculopathy in the left lower extremity.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's service-connected irritable bowel syndrome and lumbar spine disability, and referral for consideration of an extraschedular evaluation is not warranted.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2014).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of his disabilities on occupational or daily functioning.  In the absence of exceptional factors associated with service-connected irritable bowel syndrome and the lumbar spine, the Board finds that the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.   In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Moreover, the record shows that the Veteran is already in receipt of a total disability rating based on the combination of his service-connected disabilities.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§  1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Liver hemangioma and presbyopia are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) for chronic disease subject to presumptive service connection do not apply in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A Veteran is presumed to be in sound condition when examined and accepted into service except defects or disorders noted at that time.  38 U.S.C.A. § 1111 (West 2002).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 
 
Congenital or developmental defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9; see Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997); see also VAOPGCPREC 82-90 (interpreting that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); VAOPGCPREC 82-90. 

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as a structural or inherent abnormality or condition that is more or less stationary in nature. 38 C.F.R. § 3.303(c). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection Analysis for Presbyopia 

After a review of all the evidence, lay and medical, the Board finds that service-connection is not warranted for currently-diagnosed presbyopia.  The Board notes that the Veteran submitted an initial claim for service connection for a right eye disorder.  In May 2005, the RO denied service connection for nasal pterygium and presbyopia, claimed as a right eye disorder.  Service connection was later granted for nasal pterygium pursuant to a January 2013 Board decision.  Therefore, the remaining issue on appeal is whether service connection is warranted for presbyopia.  The Board finds that the Veteran has currently diagnosed presbyopia and regular astigmatism, which represent a refractive error of the eyes and are not subject to service connection.

Service treatment records show that the Veteran noted having eye trouble in service, and he received treatment for right eye pterygium in 2004.  VA treatment records show that the Veteran has been diagnosed with recurrent pterygium and presbyopia.  For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90.

A June 2004 VA ophthalmology consultation reflects an assessment that the Veteran may manifest irregular astigmatism of the right eye as secondary to service connected right eye pterygium.  The Board, therefore, requested a medical opinion to address whether the Veteran's right eye presbyopia was a result of superimposed injury.

A February 2013 VA eye examination, completed by an ophthalmologist, identified current diagnoses of right eye pterygium, blepharitis (inflammation of the eyelids, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 226 (30th ed. 2003)) and mild dry eye.  The VA examiner indicated that the Veteran's loss of vision was due to refractive error (hyperopia, astigmatism, and presbyopia).  His symptoms were due to blepharitis, associated mild dry eye, and nasal pterygium in both eyes.  The Board notes that symptoms related to inflammation of the eyelids and dry eye are already considered in the Veteran's assigned rating for pterygium.  

The VA examiner opined that presbyopia of the right eye was not the result of a superimposed injury.  She reasoned that presbyopia is the gradual loss of the eye's ability to focus actively on nearby objects.  It usually becomes noticeable in the early to mid-40s and continues to worsen until around age 65.  It is caused by a hardening of the lense of the eye which occurs with aging.  As the lense becomes less flexible, it can no longer change shape to focus on close-up images.  As a result, these images appear out of focus.  The VA examiner stated that this was a natural aging process of the eye and was corrected with bifocals or reading glasses.  The VA examiner stated that the Veteran was 56 years of age, at the time of examination, and improved to 20/20 vision with eyeglasses correction. 

The VA examiner further reasoned that since enlistment in 1994, the Veteran had less vision in the right as compared to the left, most probably due to refractive error, indicated by improvement with pinhole to 20/20 vision as stated in his medical examinations.  The VA examiner noted that no specifics were given with regard to the Veteran's report of eye trouble in March 1996 and December 2000 report of medical history.  In June 2004, pterygium of the right eye was diagnosed, and pterygium excision was recommended.  The VA examiner noted that the physician from the Ponce Eye Clinic mentioned the possibility of irregular astigmatism, but stated that it was not a definite diagnosis.  A September 2004 VA examination mentioned pterygium, but did not mention irregular astigmatism.  The Veteran had pterygium excision in the right eye on November 2004 without complications, with small recurrence of pterygium in the right eye in July 2005.  The VA examiner stated that the Veteran improved to 20/20 vision with correction in both eyes on refraction done in November 2007 as well as on examination that day, pointing to no irregular astigmatism, which she reasoned could not be corrected with eyeglasses.  The VA examiner stated that corneal topography done that day confirmed that there was no irregular astigmatism in either eye. 

The Board finds that February 2013 VA eye examination provides competent, credible, and probative evidence showing that presbyopia and associated loss of visual acuity was not subjected to a superimposed disease or injury in service, and that irregular astigmatism was not shown by examination or diagnostic testing by corneal topography completed during examination.  Instead, the Veteran's refractive error was shown to be due to the natural aging process.  The Board finds that the VA opinion was based on an accurate factual background, described in the examination report, and the VA examiner included an adequate statement of reasons and bases for the opinion rendered based on the Veteran's examination, history, and the VA examiner's own medical expertise.  Absent evidence which shows that a refractive error of the eyes, including presbyopia and regular astigmatism, is due to a superimposed disease or injury in service, the Board finds that service connection is not warranted.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

For these reasons, the Board finds that the weight of the evidence is against the claim for service connection for presbyopia and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.


(CONTINUED ON NEXT PAGE)

Service Connection Analysis for Liver Hemangioma

After a review of all the evidence, lay and medical, the Board finds that a currently diagnosed liver hemangioma is a congenital defect, and no disease or injury of the liver was superimposed over the congenital hemangioma during service.

Service treatment records do not reflect any symptoms or findings related to a liver hemangioma.  A February 2014 VA examination shows that the Veteran has currently diagnosed liver hemangioma.  The Veteran reported that during evaluation for irritable bowel syndrome in 2005, an abdominal CT scan was ordered with an incidental finding of a liver lesion.  Further evaluation by MRI disclosed it as hemangioma.  The Veteran denied any symptoms related to the hemangioma and was told that it had remained stable.  An October 2013 CT of the liver was reviewed, and the impression was hepatic hemangioma and additional small hypodensities, stable.  

A February 2013 VA examination of the liver indicated that the Veteran's hemagioma was likely congenital and indicated that the hemagioma had been stable since it was first diagnosed in 2005.  The Board remanded the appeal in January 2014, in pertinent part, to clarify whether the liver hemangioma was a congenital defect or disease, and if it was determined to be a defect, to address whether it was subject to a superimposed disease or injury in service.  

A February 2014 VA examiner provided the following opinions with regard to the claimed liver hemagioma.  The VA examiner opined that since the hemangioma was a congenital disorder, it was not likely that hepatic hemangioma had its onset in service, nor was it otherwise related to service, to include as a result of a traumatic injury to the abdomen during service in July 2003.  The Veteran's hepatic hemangioma was stated to be an incidental radiological finding discovered during an abdominal CT scan in November 2005, and in later abdominal sonograms dated in January 2006 and August 2006.  The hemagioma had remained stable over the years radiologically and clinically, as the Veteran was completely asymptomatic.  The VA examiner reasoned that there was no evidence in the medical literature of any etiological relationship between traumatic injury to the abdomen and hepatic hemangiomas.  The VA examiner clarified that the hepatic hemangioma was not a disease, but was a congenital defect, which neither improved nor worsened as was documented clinically by x-rays, noting that the Veteran was asymptomatic without evidence of radiological changes on x-ray.  The VA examiner opined that there was no evidence of any superimposed disease nor injury in connection with this congenital defect on available files or on examination that day.   

A hemangioma is defined as "an extremely common benign tumor, occurring most commonly in infancy and childhood, made up of newly formed blood vessels." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 823 (30th ed. 2003).  A February 2014 VA examiner opined that the Veteran's hemangioma was congenital, and that the hepatic hemangioma was not a disease, but was a congenital defect.  For these reasons, the Board finds that the liver hemangioma is congenital defect within the meaning of 38 C.F.R. §§ 3.303(c) and is not subject to service connection. 

Congenital or developmental defects are not diseases or injuries subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  38 C.F.R. §§ 3.303(c) , 4.9; see Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); VAOPGCPREC 82-90. 

The VA General Counsel explained there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303(c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90. 

In this case, because the Veteran is shown to have a congenital defect, service connection can only be established if the Veteran had an additional disability or injury which was superimposed upon the congenital hemangioma during service.  

Service treatment records do not reflect the presence of an additional diagnosed disability superimposed the congenital hemangioma in service.  Additionally, the February 2014 VA examiner opined that there was no evidence of any superimposed disease nor injury in connection with this congenital defect.  In providing this opinion, the VA examiner noted that the Veteran had an injury to the abdomen during service in July 2003, but reasoned that there was no evidence in the medical literature of any etiological relationship between traumatic injuries to the abdomen and hepatic hemangiomas.  The Board finds that the February 2014 VA opinion is based on a fully accurate factual background, and includes consideration of findings in service, findings on examination, and of past radiological evidence.  The VA examiner provided adequate reasons and bases for the opinion rendered.  For these reasons, the Board finds that competent, credible, and probative evidence showing no disease or injury superimposed on a congenital liver hemangioma in service. 

For the reasons discussed above, the Board finds that service connection has not been established for congenital hemangioma, and there is no disease or injury superimposed on the congenital liver hemangioma shown in service.  Because the preponderance of the evidence is against the appeal for service connection for a liver hemangioma, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.





(CONTINUED ON NEXT PAGE)



ORDER

For the entire rating period prior to April 26, 2010, a higher initial 30 percent rating for irritable bowel syndrome is granted. 

A higher initial disability rating for lumbar spine degenerative disc disease (previously rated as herniated disc L5-S1, lumbar myositis), in excess of 20 percent prior to January 18, 2010, and in excess of 40 percent thereafter is denied.

Service connection for presbyopia is denied.

Service connection for a liver hemangioma is denied.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


